1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     SCOTT HOWARD
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                     Case No. 2:18-cr-100 JAM
11                    Plaintiff,                   STIPULATION AND ORDER TO CONTINUE
                                                   STATUS CONFERENCE
12            v.
13    SCOTT HOWARD,                                  DATE:          November 6, 2018
                                                     TIME           9:15 a.m.
14                    Defendant.                     JUDGE:         Hon. John A. Mendez
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney, through Matthew Morris, Assistant United States Attorney, attorney for Plaintiff, and
18   Heather Williams, Federal Defender, through Assistant Federal Defender Lexi P. Negin,
19   attorneys for Scott Howard, that the status conference scheduled for November 6, 2018 be
20   vacated and be continued to January 15, 2019 at 9:15 a.m.
21           The government has produced discovery to defense counsel in this case, including over
22   200 pages of reports, lengthy recordings, and other documents. The government has also made
23   available for inspection electronic devices, contraband, and other materials. The grounds for this
24   continuance are that defense counsel requires additional time review and inspect this discovery,

25   to prepare and investigate the allegations made in this case, and to otherwise prepare for trial.

26           Defense counsel also requires additional time to pursue investigation, develop mitigation

27   evidence, hire experts as needed, as well as confer with the government regarding a negotiated

28   resolution.

      Stipulation and [Proposed] Order                -1-
      to Continue Status Conference
1            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
2    excluded from the date the parties stipulated through and including January 15, 2019, pursuant
3    to 18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare and continuity of counsel]
4    and General Order 479, Local Code T4 based upon continuity of counsel and defense

5    preparation.

6
7    DATED: October 31, 2018                     Respectfully submitted,

8
                                                 HEATHER E. WILLIAMS
9                                                Federal Defender

10                                               /s/ Lexi P. Negin
                                                 LEXI P. NEGIN
11                                               Assistant Federal Defender
                                                 Attorneys for SCOTT HOWARD
12
     DATED: October 31, 2018                     MCGREGOR W. SCOTT
13                                               United States Attorney
14
                                                 /s/ Matthew Morris
15                                               MATTHEW MORRIS
                                                 Assistant United States Attorney
16                                               Attorneys for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order              -2-
      to Continue Status Conference
1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including
9    January 15, 2019, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare and continuity of counsel] and General Order
12   479, (Local Code T4). It is further ordered the November 6, 2018 status conference shall be
13   continued until January 15, 2019, at 9:15 a.m.
14
15   Dated: October 31, 2018                                /s/ John A. Mendez_____________
16                                                          HON. JOHN A. MENDEZ
                                                            United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Status Conference
